Laughlin, J.:
We are of the opinion that the premises in question are not subject to either a legal or equitable easement in favor of any of the other premises in the block. In the conveyances which were made by the former owner of the premises in question imposing restrictions there was no mutual covenant on his part to similarly restrict his remaining lands. His grantees, therefore, obtain no easement by virtue of the deeds. (Equitable Life Assurance Society v. Brennan, 148 N. Y. 661.) . The question.is one of intention and the presumption is that the restrictions were inserted for the protection of the grantor to whom all the covenants ran, excepting only the covenant in the deed of the premises in question which also runs with the land. (Post v. Weil, 115 N. Y. 361.) The restrictions contained in his first deed of the premises lying between those in question and Park avenue requiring that they should be built upon a uniform line were made for his own benefit as the owner of all the remaining frontage on One Hundred and Third' street in that block except fifty feet and when he subsequently obtained title to those premises *379again these covenants merged in the common ownership. (Post v. Weil, supra.) When he conveyed the property to the east where the church has been erected he imposed the restriction for the benefit of the premises in question and other adjacent lands the title to which was then in him. So when he conveyed the single house and lot he still retained the ownership of houses and lots on either side and the restriction was imposed for the benefit of those lands. Likewise when he came to convey the premises in question he still Owned the ten houses and lots to the west and he took a mortgage back and the restriction was imposed for his own benefit as such owner of remaining land. This is borne out by the fact that when he came to convey these houses and lots, the last property to which he held title, he conveyed without restriction and made no attempt to assign his interest in the restrictive covenants to his grantee ; but on the contrary, as clearly showing that the restriction in his deed of the premises in question was not intended to inure to the benefit of his subsequent grantee of the houses and lots, he entered into an independent agreement with such grantee covenanting that no building should be erected upon the premises in question within six feet of the street during the succeeding two years. His grantee of the premises in question, having conveyed to the plaintiff, had no other interest therein. The plaintiff’s husband, then having no further interest in any of these premises, except his mortgage on the premises in question, and no one else being interested in the premises in question excepting the plaintiff, executed the release to her which recites their mutual agreement to release the land from the restrictive covenants contained in his deed. Thus every act of the plaintiff’s husband, as disclosed by this record, is consistent with his having imposed these restrictions for his own benefit on account of his ownership of remaining adjacent lands. There is no evidence of any representations. There is no evidence tending to establish a uniform plan of restriction designed to include the premises in question. (Equitable Life Assurance Society v. Brennan, supra.) There is nothing in the surrounding circumstances from which it may fairly be inferred that the other grantees of the plaintiff’s husband of other lands in the block have any rights with reference to the use or occupation of the premises in question.
The owners of the other parcels in the block fronting on One *380Hundred and Third street are not before us and no decision can be made binding upon them: The defendant should not be required to complete his purchase if he will incur any hazard in so doing. We think it appears reasonably certain that no action can be successfully maintained by any adjacent owner to restrict the use of the premises in question on account of any of these restrictive covenants, or any implied covenant of a similar nature.
It follows, therefore, that the plaintiff should have judgment for specific performance of the contract according to the prayer of the submission.
Van Brunt, P. J., Patterson, Ingraham and Hatch, JJ., concurred.
Judgment ordered for plaintiff for specific performance according to the prayer of the submission.